DETAILED ACTION
Status of the Application
1.	Applicant’s Preliminary Amendment filed April 27, 2021 is received and entered.
2.	Claims 1 – 7, 9 – 13, and 15 are amended.  Claims 16 – 20 are newly added.  Claims 1 – 20 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claims 13 – 14 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 13, the recitation in line of “determine at least part region” appears incomplete.  It is not clear to what Applicant is referring with this recitation.  Clarification via amendment is required.
Regarding claim 14, this claim is rejected based on its dependence from claim 13.
Regarding claim 20, the term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (U.S. Pub. 2010/0240415).
Regarding claim 16, Kim teaches: an electronic device (FIG. 1; paragraph [0034]; mobile terminal 100) comprising:
a housing (FIG. 2; paragraph [0070]; first body 100A and second body 100B);
a touchscreen display viewed or exposed through part of the housing (FIG. 2; paragraph [0046]; display module 151 is a touch screen that is viewed or exposed through a top surface of first body 100A);
at least one sensor (FIGS. 1 – 3; paragraphs [0074], [0080]; first camera 121a and second camera 121b);
a processor located inside the housing and operatively coupled with the touchscreen display and the sensor (FIG. 1; paragraph [0066]; controller 180 is located inside the “housing” and controls the general operations of the mobile terminal 100, including those of the display module 1 and the cameras 121a/121b); and
a memory located inside the housing and operatively coupled with the processor, and storing an application program including a first user interface including an object for transitioning to a lock state (FIG. 1; paragraph [0062]; memory 160 stores programs that are executed by controller 160.  Display module 151 may display a lock icon [object] 
wherein the memory stores instructions that, when executed, cause the processor to (FIG. 1; paragraph [0062]; memory 160 stores programs that are executed by controller 160):
display a screen on a first user interface in an unlock state of the electronic device (FIG. 31; paragraphs [0152], [0166]; mobile terminal 100 may be in an unlocked state.  In an unlocked state, a first user interface, such as a music player screen 860 or any other available display information available in an unlocked state, may be displayed),
receive a user input for selecting the object through the first user interface in the unlock state of the electronic device (FIG. 31; paragraphs [0152], [0166]; while the mobile terminal 100 is unlocked, a user may touch the lock icon [object] and drag the lock icon [object] to a specific position [user input]),
transit the electronic device from the unlock state to a lock state (FIG. 31; paragraphs [0152], [0166]; in response to a user’s input set forth above, the mobile terminal 100 may transition to a locked state), and
display, in the lock state, a second user interface including at least part of the screen on the display (FIG. 31; paragraphs [0152], [0166]; when mobile terminal 100 is in a locked state, lock screen 840 (sic) [second user interface] may be displayed.  Lock screen 840 includes a guide message 847 that indicates potential operating modes of the mobile terminal 100.  As illustrated, at least the title “Music” is displayed in 
Regarding claim 17, Park teaches: wherein the instructions further cause the processor to write the second user interface in the memory (FIG. 31; paragraph [0166]; as set forth above, when mobile terminal 100 is in a locked state, lock screen 840 (sic) [second user interface] may be displayed.  It is inherent that lock screen 840 [second user interface] is written into and store into memory at some point in order to be recalled for display when the mobile terminal 100 is locked.  In other words, the instructions and details for displaying lock screen 840 are necessarily present in a memory of mobile terminal 100 in order for this information to be displayed as required).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub. 2010/0240415) in view of Ricknas et al. (U.S. Pub. 2019/0138740).
Regarding claim 11, Kim teaches: an electronic device (FIG. 1; paragraph [0034]; mobile terminal 100) comprising:
a housing (FIG. 2; paragraph [0070]; first body 100A and second body 100B);

at least one sensor (FIGS. 1 – 3; paragraphs [0074], [0080]; first camera 121a and second camera 121b);
a processor located inside the housing and operatively coupled with the touchscreen display and the sensor (FIG. 1; paragraph [0066]; controller 180 is located inside the “housing” and controls the general operations of the mobile terminal 100, including those of the display module 1 and the cameras 121a/121b); and
a memory located inside the housing and operatively coupled with the processor (FIG. 1; paragraph [0062]; memory 160 stores programs that are executed by controller 160),
wherein the memory stores instructions that, when executed, cause the processor to (FIG. 1; paragraph [0062]; memory 160 stores programs that are executed by controller 160):
display a screen on a first user interface in an unlock state of the electronic device (FIG. 31; paragraphs [0152], [0166]; mobile terminal 100 may be in an unlocked state.  In an unlocked state, a first user interface, such as a music player screen 860 or any other available display information available in an unlocked state, may be displayed), and
transit the electronic device from the unlock state to a lock state (FIG. 31; paragraphs [0152], [0166]; in response to a user’s touch input, the mobile terminal 100 may transition to a locked state); and

Kim fails to explicitly disclose: monitor a surrounding state of the electronic device by using the sensor, and display, in the lock state, the second user interface based at least in part on the monitored surrounding state.
However, in a related field of endeavor, Ricknas discloses a computing system having a lockable display (paragraph [0003]).
With regard to claim 11, Ricknas teaches: monitor a surrounding state of the electronic device by using the sensor (FIGS. 5, 6; paragraphs [0033], [0045], [0079], [0081]; in step 606, an image sensor, such as a camera, monitors a surrounding state of the display to determine whether a second person is in proximity of the display),
display, in the lock state, the second user interface based at least in part on the monitored surrounding state (FIGS. 5, 6; paragraphs [0003], [0053], [0082]; in step 608, after it is determined that a second user is present in proximity to the display, the displayed user interface is automatically updated to be locked to secure private information from the second user’s prying eyes).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Kim and Ricknas to yield predictable results.  More specifically, the teachings of a mobile device having a camera where the mobile device that transitions between an unlocked state in which a first user interface is displayed and a locked state in which a second user interface is displayed that includes at least part of the first user interface, as taught by Kim, are known.  Additionally, the teachings of a computer system that includes a camera for monitoring a surrounding state of the display of the computer system to detect a second user in order to automatically lock the display to secure private information from prying eyes, as taught by Ricknas, are known as well.  The combination of the known teachings of Kim and Ricknas would yield the predictable result of a mobile device having a camera for monitoring a surrounding state of a display, where the mobile device that transitions between an unlocked state in which a first user interface is displayed and a locked state in which a second user interface is displayed that includes at least part of the first user interface in response to the camera detecting a second user in order to automatically lock the display to secure private information from prying eyes.  In other words, it would have been obvious to use the camera of Kim to detect a second user to automatically lock the display in order to secure private information, as taught by Ricknas.  Such a combination merely requires implementing the security feature of Ricknas in the device of Kim using the camera and locking feature already contained within Kim to improve data security.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Kim and Ricknas to yield the aforementioned predictable results.
Regarding claim 15, Kim teaches: wherein the sensor includes at least one of a position sensor, a microphone, or an image sensor (FIGS. 1 – 3; paragraphs [0074], [0080]; first camera 121a and second camera 121b).

9.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Ricknas, as applied to claim 11 above, in further view of Park (U.S. Pub. 2018/0088892)
Regarding claim 12, neither Kim nor Ricknas explicitly disclose: wherein the instructions further cause the processor to: receive a first user input including at least one of a text input or a drawing input through the first user interface in the unlock state of the electronic device, and display a second user interface including at least part of the first user input on the display, based at least in part on the monitored surrounding state.
However, in a related field of endeavor, Park discloses a mobile terminal that displays content in an active display mode and an always on display mode akin to a standby mode (FIGS. 6, 7; paragraphs [0004], [0005]. [0067], [0068]).
With regard to claim 12, Park teaches: wherein the instructions further cause the processor to: receive a first user input including at least one of a text input or a drawing input through the first user interface in the unlock state of the electronic device (FIG. 7; paragraphs [0005], [0024], [0068]; AOD information may be displayed using only some pixels when the device is in a standby mode.  The AOD information may include user-selected or specified text or calendar information.  It is well-known and conventional for 
The combination of Kim, Ricknas, and Park teaches: display a second user interface including at least part of the first user input on the display, based at least in part on the monitored surrounding state (Kim; FIG 31; paragraphs [0152], [0166]; when mobile terminal 100 is in a locked state, lock screen 840 (sic) [second user interface] may be displayed.  Park; [0005], [0024], [0068]; when the device is in a standby mode, AOD information, such as user-selected or specified text or calendar information, may be displayed using only some pixels.  Ricknas; FIGS. 5, 6; paragraphs [0003], [0053], [0082]; in step 608, the displayed user interface is automatically updated to be locked to secure private information from the second user’s prying eyes in response to detecting, by camera, that a second user is present in proximity to the display).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Kim, Ricknas, and Park to yield predictable results.  More specifically, the teachings of a mobile device that automatically transitions from an unlocked state to a locked state in response to a camera detecting a second user where at least a portion of the information displayed in the unlocked state may be displayed in the locked state, as taught by the combination of Kim and Ricknas, are known.  Additionally, the teachings of a mobile device that displays AOD information when in a low power / standby state where a user may select or specify text or calendar information to be displayed in the locked state, as taught by Park, are known as well.  The combination of the known teachings of Kim, Ricknas, and Park would yield the predictable result of a mobile Park, into the combined device of Kim and Ricknas.  Such a combination allows a user to select or specify the particular information to be displayed in a locked state of Kim by merely implementing the customizable AOD information of Park.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Kim, Ricknas, and Park to yield the aforementioned predictable results.

9.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied to claim 16 above, in view of Park.
Regarding claim 18, Kim fails to explicitly disclose: wherein the instructions further cause the processor to: receive a first user input including at least one of a text input or a drawing input through the first user interface in the unlock state of the electronic device, and display a second user interface including at least part of the first user input on the display, in response to a user input of selecting the object.
However, Park teaches: wherein the instructions further cause the processor to: receive a first user input including at least one of a text input or a drawing input through the first user interface in the unlock state of the electronic device (FIG. 7; paragraphs [0005], [0024], [0068]; AOD information may be displayed using only some pixels when 
The combination of Kim and Park teaches: display a second user interface including at least part of the first user input on the display, in response to a user input of selecting the object (Kim; FIG 31; paragraphs [0152], [0166]; mobile terminal 100 transitions from an unlocked state to a locked state in response to a user touching the lock icon [object] and dragging the lock icon [object] to a specific position [user input].  In the locked state, lock screen 840 (sic) [second user interface] may be displayed.  Park; [0005], [0024], [0068]; when the device is in a standby mode, AOD information, such as user-selected or specified text or calendar information, may be displayed using only some pixels).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Kim and Park to yield predictable results.  More specifically, the teachings of a mobile device that transitions from an unlocked state to a locked state in response to user input where at least a portion of the information displayed in the unlocked state may be displayed in the locked state, as taught by Kim, are known.  Additionally, the teachings of a mobile device that displays AOD information when in a low power / standby state where a user may select or specify text or calendar information to be displayed in the locked state, as taught by Park, are known as well.  The combination of the known teachings of Kim and Park would yield the predictable result of a mobile device that transitions from an unlocked state to a locked state in response to user input, where Park, into the device of Kim.  Such a combination allows a user to select or specify the particular information to be displayed in a locked state of Kim by merely implementing the customizable AOD information of Park.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Kim and Park to yield the aforementioned predictable results.

10.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied to claim 16 above, in view of Kim 2 et al. (U.S. Pub. 2014/0019855).
Regarding claim 19, Kim fails to explicitly disclose: wherein the application program comprises an application program configured to receive an input of a stylus pen.
However, Kim 2 teaches: wherein the application program comprises an application program configured to receive an input of a stylus pen (paragraph [0058]; touch input can be applied using a touch pen 200 such as a stylus or a digitizer pen).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Kim and Kim 2 to yield predictable results.  Specifically, it would have been obvious to simply reconfigure the device of Kim to be able to accept touch inputs from different sources, e.g., a user’s fingers, a stylus, etc.  Such a modification only requires utilizing Kim to provide users with alternative means of applying input.

11.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied to claim 16 above, in view of Bae et al. (U.S. Pub. 2017/0263206).
Regarding claim 20, Kim fails to explicitly disclose: wherein the second user interface comprises a black background substantially.
However, Kim discloses that lock screen 840 (sic) only displays a portion of information on the display thereof (FIG. 31; paragraph [0166]).
With regard to claim 20, Bae teaches: wherein the second user interface comprises a black background substantially (paragraph [0121]; a display may be in a low-power state called an AOD [always on display] mode.  In the AOD mode, a black or off screen is provided for a substantial portion of the display to save power while time information is provided on a predetermined region).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Kim and Bae to yield predictable results.  More specifically, the teachings of a mobile device that transitions from an unlocked state to a locked state in response to user input where the locked state only utilizes a portion of the display to display content, as taught by Kim, are known.  Additionally, the teachings of display that includes a low-power AOD mode which displays a substantial portion of the display in black to save power, as taught by Bae, are known as well.  The combination of the known teachings of Kim and Bae would yield Bae into the locked display of Kim to save power.  Such a modification merely applies a known power-saving technique of Bae into the device of Kim when locked.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Kim and Bae to yield the aforementioned predictable results.

Allowable Subject Matter
12.	Claims 1 – 10 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626